
	
		I
		111th CONGRESS
		1st Session
		H. R. 1569
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2009
			Mr. Scott of Virginia
			 (for himself, Mr. Hinojosa,
			 Mr. Grijalva,
			 Mr. Fattah,
			 Mr. Payne,
			 Mr. Meeks of New York,
			 Ms. Corrine Brown of Florida,
			 Mr. Polis of Colorado,
			 Mr. Davis of Illinois,
			 Mr. Conyers,
			 Mr. Bishop of Georgia,
			 Mr. Honda,
			 Ms. Clarke,
			 Mr. Ortiz,
			 Ms. Fudge,
			 Ms. Lee of California, and
			 Mr. Thompson of Mississippi)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To improve the calculation of, the reporting of, and the
		  accountability for, secondary school graduation rates.
	
	
		1.Short titleThis Act may be cited as the
			 Every Student Counts
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)To retain the
			 competitive edge of the United States in the world economy, it is essential
			 that America's youth be prepared for the jobs of today and for the jobs of the
			 future. Such jobs increasingly require a postsecondary education, and almost 90
			 percent of the fastest growing and best paying jobs require some postsecondary
			 education according to a 2008 Department of Labor report.
			(2)Individuals
			 without a secondary school diploma experience higher rates of unemployment,
			 incarceration, living in poverty, and receiving public assistance than
			 individuals with at least a secondary school diploma.
			(3)According to the
			 2009 Center for Public Education report “Better late than never? Examining late
			 high school graduates”, on-time graduation with a regular secondary school
			 diploma leads to the best outcomes for students, and students who graduate late
			 with a regular secondary school diploma are more likely to earn an associate's
			 or a bachelor's degree, to be employed full-time, and to obtain a job with
			 retirement benefits and health insurance than either secondary school dropouts
			 or GED recipients.
			(4)About 1,230,000
			 secondary school students, which is approximately one-third of all secondary
			 school students, fail to graduate with their peers every year. According to the
			 Department of Education, the United States secondary school graduation rate is
			 the lowest the rate has been since 2002.
			(5)The graduation
			 rates for historically disadvantaged minority groups are far lower than that of
			 their White peers. Little more than half of all African-American and Hispanic
			 students will finish secondary school on time with a regular secondary school
			 diploma compared to over three-quarters of White students.
			(6)Nearly 2,000
			 secondary schools (about 10 percent of all secondary schools in the United
			 States) produce about half of the Nation's secondary school dropouts. In these
			 schools, the number of seniors is routinely 60 percent or less than the number
			 of freshmen 3 years earlier. While almost half of the Nation's African-American
			 students and nearly 40 percent of Latino students attend these dropout
			 factories, only 11 percent of White students do.
			(7)The graduation
			 rate calculations used by most States for reporting and accountability are
			 inconsistent and misleading. Not only does this obscure the graduation rate
			 crisis, particularly for poor and minority students, but it also makes it
			 impossible to compare graduation rates across schools, school districts, and
			 States.
			(8)The average gap
			 between State-reported and independently reported graduation rates is
			 approximately 12 percent.
			(9)In 2005, all 50 of
			 the Nation's Governors signed the National Governors Association's Graduation
			 Rate Compact, pledging to use a common, accurate graduation rate.
			(10)In 2008, the
			 Secretary of Education released final regulations that also require States to
			 report a common graduation rate calculation. However, since the Department of
			 Education did not specify in the regulations what graduation rate goals and
			 growth targets are appropriate and how States should include 4-year rates and
			 extended year rates in calculating adequate yearly progress, it is necessary to
			 clarify these goals, targets and rates in order to create a meaningful Federal
			 accountability system for secondary schools.
			(11)The most accurate
			 graduation rate calculations are reliant on high-quality longitudinal data
			 systems that track individual student data from the time a student enters the
			 kindergarten through grade 12 educational system until the student leaves the
			 kindergarten through grade 12 educational system. In 2008, 42 States had the 4
			 elements of a statewide longitudinal data system that are necessary to
			 calculate the National Governor’s Association Compact rate at the school
			 level.
			(12)Forty-nine States
			 should have secondary school data that will allow the States to use the
			 National Governor's Association Compact rate formula not later than school year
			 2011–2012.
			(13)An accountability
			 system with meaningful graduation rate goals—
				(A)holds schools,
			 school districts, and States responsible for both student achievement and
			 outcomes; and
				(B)ensures that
			 low-performing students are not unnecessarily held back or pushed out
			 (encouraged to leave school without a diploma).
				(14)Prior to the 2008
			 regulations, the amendments to the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6301 et seq.) made by the No Child Left Behind Act of 2001
			 (Public Law 107–110) did not require consistent calculations, meaningful goals,
			 or disaggregation of graduation rates. Without clear guidance from the
			 Department of Education, most secondary schools can continue to make adequate
			 yearly progress by making as little as 0.1 percent improvement or less in
			 secondary school graduation rates each year and can do so with a consistent, or
			 even growing, secondary school graduation gap.
			3.PurposesThe purposes of this Act are—
			(1)to require
			 consistent calculations and reporting of secondary school graduation rates
			 across schools, school districts, and States;
			(2)to provide
			 educators with critical information about students' progress toward secondary
			 school graduation; and
			(3)to ensure
			 meaningful accountability for the improvement of secondary school graduation
			 rates for all students, particularly those rates for poor and minority
			 students.
			4.Secondary school
			 graduation ratesSubpart 1 of
			 part A of title I of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6311 et seq.) is amended by inserting after section 1111 (20 U.S.C.
			 6311) the following:
			
				1111A.Secondary
				school graduation rates
					(a)DefinitionsIn this section:
						(1)Adjusted cohort;
				transferred in; transferred out
							(A)In
				generalSubject to subparagraphs (C)(ii) through (F), the term
				adjusted cohort means the difference of—
								(i)the sum of—
									(I)the number of
				first-time ninth graders; plus
									(II)any students that
				transferred in to the cohort in any of grades 9 through 12; minus
									(ii)any students
				removed from the cohort.
								(B)Transferred
				inThe term transferred in when used with respect to
				a secondary school student, means a student who enrolls after the beginning of
				the entering cohort's first year in secondary school, up to and including
				enrolling in grade 12.
							(C)Transferred
				out
								(i)In
				generalThe term transferred out when used with
				respect to a secondary school student, means a student who the secondary school
				or local educational agency confirms has transferred to another school or
				another educational program for which the student is expected to receive a
				regular secondary school diploma.
								(ii)Confirmation
				requirements
									(I)Documentation
				requiredThe confirmation of a student's transfer to another
				school or educational program described in clause (i) requires documentation
				from the receiving school or program that the student enrolled in the receiving
				school or program.
									(II)Lack of
				confirmationA student who was enrolled, but for whom there is no
				confirmation of transfer or completion, shall not be considered a transfer or
				an error, but shall remain in the cohort as a nongraduate for reporting and
				accountability purposes under this section.
									(iii)Programs not
				providing creditA student enrolled in a GED or other alternative
				educational program that does not issue or provide credit toward the issuance
				of a regular secondary school diploma shall not be considered transferred
				out.
								(D)Cohort
				removalTo remove a student from a cohort, a school or local
				educational agency shall confirm that the student has transferred out,
				emigrated, or is deceased.
							(E)Treatment of
				other leavers and withdrawalsA student who was retained in a
				grade, enrolled in a GED program, aged-out of a secondary school or secondary
				school program, or left secondary school for any other reason, including
				expulsion, shall not be considered transferred out, and shall remain in the
				adjusted cohort.
							(F)Special
				ruleFor those secondary schools that start after grade 9, the
				cohort shall be calculated based on the earliest secondary school grade at the
				secondary school.
							(2)Alternative
				educational settingThe term alternative educational
				setting means—
							(A)a secondary school
				or secondary school educational program that—
								(i)is
				designed for students who are under-credited or have dropped out of secondary
				school; and
								(ii)awards a regular
				secondary school diploma; or
								(B)a secondary school
				or secondary school educational program designed to issue a regular secondary
				school diploma concurrently with a postsecondary degree or not more than 2
				years of college credit.
							(3)Cumulative
				graduation rateThe term cumulative graduation rate
				means, for each school year, the percent obtained by calculating the product
				of—
							(A)the result
				of—
								(i)the sum of—
									(I)the number of
				students who—
										(aa)formed the
				adjusted cohort 4 years earlier; and
										(bb)graduate in 4
				years or less with a regular secondary school diploma (which shall not include
				a GED or other certificate of completion or alternative to a diploma except as
				provided in paragraph (6)(B)); plus
										(II)the number of
				additional students from previous cohorts who graduate in more than 4 years
				with a regular secondary school diploma (which shall not include a GED or other
				certificate of completion or alternative to a diploma except as provided in
				paragraph (6)(B)); divided by
									(ii)the sum
				of—
									(I)the number of
				students who formed the adjusted cohort for that graduating class 4 years
				earlier; plus
									(II)the number of
				additional student graduates described in clause (i)(II); multiplied by
									(B)100.
							(4)4-year adjusted
				cohort graduation rateThe term 4-year adjusted cohort
				graduation rate means the percent obtained by calculating the product
				of—
							(A)the result
				of—
								(i)the number of
				students who—
									(I)formed the
				adjusted cohort 4 years earlier; and
									(II)graduate in 4
				years or less with a regular secondary school diploma (which shall not include
				a GED or other certificate of completion or alternative to a diploma except as
				provided in paragraph (6)(B)); divided by
									(ii)the number of
				students who formed the adjusted cohort for that graduating class 4 years
				earlier; multiplied by
								(B)100.
							(5)On-track
				studentThe term on-track student means a student
				who—
							(A)has accumulated
				the number of credits necessary to promote to the next grade, in accordance
				with State and local educational agency policies; and
							(B)has failed not
				more than 1 semester in English or language arts, mathematics, science, or
				social studies.
							(6)Regular
				secondary school diploma
							(A)In
				generalThe term regular secondary school diploma
				means the standard secondary school diploma awarded to the preponderance of
				students in the State that is fully aligned with State standards, or a higher
				diploma. Such term shall not include GEDs, certificates of attendance, or any
				lesser diploma award.
							(B)Special
				ruleFor a student who has a significant cognitive disability and
				is assessed using an alternate assessment aligned to an alternate achievement
				standard, receipt of a regular secondary school diploma or a State-defined
				alternate diploma aligned with completion of the student's right to a free and
				appropriate public education under the Individuals with Disabilities Education
				Act (20 U.S.C. 1400 et seq.) shall be counted as graduating with a regular
				secondary school diploma for the purposes of this section, except that not more
				than 1 percent of students served by the State or local educational agency, as
				appropriate, shall be counted as graduates with a regular secondary school
				diploma under this subparagraph.
							(7)Under-credited
				studentThe term under-credited student means a
				secondary school student who is a year or more behind in the expected
				accumulation of credits or courses toward an on-time graduation as determined
				by the relevant local educational agency's and State educational agency's
				secondary school graduation requirements for an on-time graduation.
						(b)Calculating and
				reporting accurate graduation rates
						(1)Calculating
				graduation ratesNot later than school year 2010–2011, and every
				school year thereafter, each State educational agency and local educational
				agency that is assisted under this part shall calculate, using a statewide
				longitudinal data system with individual student identifiers for each school
				served by the State or local educational agency, as the case may be—
							(A)the 4-year
				adjusted cohort graduation rate; and
							(B)the cumulative
				graduation rate.
							(2)Calculation at
				school, LEA, and State levels; disaggregationThe 4-year adjusted
				cohort graduation rate and the cumulative graduation rate shall be calculated
				at the school, local educational agency, and State levels in the aggregate and
				disaggregated by race, ethnicity, gender, disability status, migrant status,
				English proficiency, and status as economically disadvantaged, except that such
				disaggregation shall not be required in a case in which the number of students
				in a subgroup is insufficient to yield statistically reliable information or
				the results would reveal personally identifiable information about an
				individual student.
						(3)Reporting
				graduation ratesSubject to paragraph (4), not later than school
				year 2010–2011, and every school year thereafter, each State educational
				agency, local educational agency and school that is assisted under this part
				shall report annually, as part of the State and local educational agency report
				cards required under section 1111(h), each of the following:
							(A)4-year adjusted
				cohort graduation rateThe 4-year adjusted cohort graduation
				rate, in the aggregate and disaggregated by each of the subgroups described in
				paragraph (2).
							(B)Cumulative
				graduation rateThe cumulative graduation rate, in the aggregate
				and disaggregated by each of the subgroups described in paragraph (2).
							(C)Number and
				percentage of students graduating in more than 4 yearsThe number
				and percentage of secondary school students graduating in more than 4 years
				with a regular secondary school diploma as described in subsection
				(a)(3)(A)(i)(II), disaggregated by the number of years accounted for in the
				cumulative graduation rate and by each of the subgroups described in paragraph
				(2).
							(D)Number and
				percentage of students removed from cohortThe number and
				percentage of secondary school students who have been removed from the adjusted
				cohort, in the aggregate and disaggregated by each of the subgroups described
				in paragraph (2).
							(E)Number and
				percentage of continuing studentsThe number and percentage of
				students from each previous adjusted cohort that began 4 years or more earlier
				who have not graduated from and are still enrolled in secondary school.
							(4)Use of interim
				graduation rateIn the case of a State that does not have an
				individual student identifier longitudinal data system, with respect to each
				graduation rate calculation or reporting requirement under this section, the
				State and local educational agencies and secondary schools in the State shall
				temporarily carry out this section by using an interim graduation rate
				calculation that meets the following conditions:
							(A)Number of
				graduates compared to number of studentsThe calculation shall
				measure or estimate the number of secondary school graduates compared to the
				number of students in the secondary school's entering grade.
							(B)Dropout
				dataThe calculation shall not use dropout data.
							(C)Regular
				secondary school diplomaThe calculation shall count as graduates
				only those students who receive a regular secondary school diploma.
							(D)DisaggregationThe
				calculation shall be disaggregated by each of the subgroups described in
				paragraph (2).
							(E)Annual basis and
				rate of growthThe calculation shall be used on an annual basis
				to determine a rate of growth, as described in subsection (c).
							(F)Timeframe
				limitationThe interim graduation rate calculation may only be
				used through the end of school year 2010–2011.
							(G)Reporting use of
				interim graduation rateEach State that receives assistance under
				this part shall describe in the State's plan submitted under section 1111 the
				interim graduation rate used in accordance with this paragraph.
							(5)Reporting on
				alternative settingsNot later than school year 2010–2011, and
				every school year thereafter, each State educational agency and local
				educational agency that receives assistance under this part and contains an
				alternative education setting which establishes an alternative 4-year
				completion requirement as described in subsection (c)(3)(C)(iii), shall report
				annually as part of the State and local educational agency report cards
				required under section 1111(h), the following:
							(A)The name of each
				alternative education setting that establishes an alternative 4-year completion
				requirement.
							(B)A description of
				the program provided at each setting and the population served.
							(C)The enrollment of
				such settings in the aggregate and disaggregated by each of the subgroups
				described in paragraph (2), including as a percent of overall
				enrollment.
							(D)Whether the
				setting is a new school or setting.
							(E)The alternative
				4-year completion requirement as described in subsection (c)(3)(C)(iii).
							(6)Reporting
				percent of on-track studentsNot later than school year
				2010–2011, and every school year thereafter, every State educational agency,
				local educational agency, and school that receives assistance under this part
				shall report annually, as part of the State and local educational agency report
				cards required under section 1111(h), the percent of on-track students for each
				secondary school grade served by the State educational agency, local
				educational agency, and school, respectively, other than the graduating grade
				for the secondary school, in the aggregate and disaggregated by each of the
				subgroups described in paragraph (2).
						(7)Reporting
				additional indicators
							(A)In
				generalA State may report additional complementary indicators of
				secondary school completion, such as—
								(i)a
				college-ready graduation rate;
								(ii)a
				dropout rate;
								(iii)in-grade
				retention rates;
								(iv)percentages of
				students receiving GEDs, certificates of completion, or alternatives to a
				diploma; and
								(v)in
				the case of a State with exit examinations, students who have completed course
				requirements but failed a State exam required for secondary school
				graduation.
								(B)Definitions for
				indicatorsThe Secretary shall promulgate and publish in the
				Federal Register regulations containing definitions for the indicators
				described in clauses (i), (ii), and (iii) of subparagraph (A) that are
				consistent with the definitions used by the National Center for Educational
				Statistics, in order to ensure that the indicators are comparable across
				schools and school districts within a State.
							(C)ProhibitionFor
				purposes of reporting or accountability under this section, the additional
				indicators shall not replace the 4-year adjusted cohort graduation rate or the
				cumulative graduation rate.
							(D)Rule of
				constructionNothing in this Act shall be construed to prohibit a
				State from reporting indicators of secondary school completion that are not
				described in subparagraph (A).
							(8)Data
				anomalies
							(A)In
				generalWhen an individual student record indicates a student was
				enrolled in more than 1 secondary school or a student record shows enrollment
				in a secondary school but no subsequent information, such student record shall
				be assigned to 1 adjusted cohort for the purposes of calculating and reporting
				school, local educational agency, and State 4-year adjusted cohort graduation
				rates and cumulative graduation rates under this subsection.
							(B)Special
				ruleA student who returns to secondary school after dropping out
				of secondary school, or receives a diploma from more than 1 school or
				educational program served by any 1 local educational agency, shall be
				counted—
								(i)only once for
				purposes of reporting and accountability under this section; and
								(ii)as part of the
				student's original adjusted cohort.
								(9)Monitoring of
				data collectionEach State that receives assistance under this
				part shall conduct regular audits of data collection, reporting, and
				calculations by local educational agencies in the State. The Secretary shall
				assist States in their efforts to develop and retain the capacity for
				collection, analysis, and public reporting of 4-year adjusted cohort graduation
				rate and cumulative graduation rate data.
						(c)School, local
				educational agency, and State accountability
						(1)Graduation rate
				goalEach State that receives assistance under this part shall
				seek to have all students graduate from secondary school prepared for success
				in college and work.
						(2)Graduation rate
				calculationEach State that receives assistance under this part
				shall use aggregate and disaggregated cumulative graduation rates as the
				additional indicator described in section 1111(b)(2)(C)(vi) for the purposes of
				determining each secondary school's and local educational agency's adequate
				yearly progress.
						(3)Annual
				measurable objectivesThe Secretary shall require a State, local
				educational agency, or school that receives assistance under this part and has
				a cumulative graduation rate below 90 percent in the aggregate or for any
				subgroup described in subsection (b)(2), to increase the cumulative graduation
				rate, in the aggregate or for such subgroup, respectively, in order to make
				adequate yearly progress under section 1111(b)(2), as follows:
							(A)Baseline for
				cumulative graduation ratesSubject to subparagraph (B), the
				cumulative graduation rate calculated and reported in accordance with this
				section for the first school year that begins after the date of enactment of
				Every Student Counts Act shall
				serve as the baseline graduation rate. Each school year thereafter, cumulative
				graduation rates calculated at the school, local educational agency, and State
				levels in the aggregate and disaggregated by each subgroup described in
				subsection (b)(2) shall be evaluated for annual growth in accordance with
				subparagraph (C).
							(B)Baseline
				adjustmentIn the case of a State that uses an interim graduation
				rate, after the State has implemented an individual student identifier
				longitudinal data system and can calculate the 4-year adjusted cohort
				graduation rate and the cumulative graduation rate, but not later than the
				2010–2011 school year, the State shall use the cumulative graduation rate as
				the baseline graduation rate for reporting and accountability under this
				section.
							(C)Annual
				growth
								(i)In
				generalIn order for a State, local educational agency, or school
				to make adequate yearly progress under section 1111(b)(2), the State, local
				educational agency, or school, respectively, shall demonstrate increases in the
				cumulative graduation rate from the baseline graduation rate, in the aggregate
				and for each subgroup described in subsection (b)(2), by an average of 3
				percent per school year, until the cumulative graduation rate, in the aggregate
				and for each such subgroup, equals or exceeds 90 percent.
								(ii)AYP
				not madeA secondary school shall not be considered to have made
				adequate yearly progress under section 1111(b)(2) if—
									(I)the school's
				4-year adjusted cohort graduation rate, in the aggregate or for any subgroup
				described in subsection (b)(2), falls below the cohort's initial baseline
				graduation rate or shows no improvement over a 4-year period; or
									(II)fewer than 90
				percent of the students included in the cumulative graduation rate, in the
				aggregate or for any subgroup described in subsection (b)(2), are students who
				graduate from secondary school in 4 years.
									(iii)Special
				ruleA secondary school or secondary school educational program
				that is an alternative education setting may apply to the State to establish an
				alternative 4-year completion requirement for purposes of determinations under
				clause (ii)(II) if—
									(I)the secondary
				school or educational program submits to the State—
										(aa)a
				description of the secondary school or educational program; and
										(bb)an
				alternative 4-year completion requirement; and
										(II)the State
				approves the use of the alternative 4-year completion requirement for such
				purposes.
									(4)Delayed
				applicability to schoolsParagraphs (2) and (3)(C) shall not
				apply to a secondary school until the beginning of school year
				2011–2012.
						(d)Reporting
				requirementNot later than 90
				days after the date of the enactment of the Every Student Counts Act, and annually
				thereafter, each State educational agency that receives assistance under this
				part shall submit to the Secretary, and make publicly available, a report on
				the implementation of this section. Such report shall include—
						(1)a description of
				each category, code, and the corresponding definition that the State has
				authorized for identifying, tracking, calculating, and publicly reporting
				student status; and
						(2)if using an
				interim graduation rate pursuant to subsection (b)(4), a description of the
				efforts of the State to implement the cumulative graduation rate and the
				expected date of implementation, which date shall not be later than the
				beginning of school year
				2011–2012.
						.
		5.AYP conforming
			 amendmentsSection
			 1111(b)(2)(C) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(2)(C)) is amended—
			(1)in clause (vi), by
			 striking and after the semicolon;
			(2)in clause (vii),
			 by striking the period and inserting ; and; and
			(3)by adding at the
			 end the following:
				
					(viii)complies with
				the requirements of section
				1111A.
					.
			
